

SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (this "Agreement") is entered into by and between
Titan Global Holdings, Inc. (“Titan”), Frank Crivello (“Crivello”), and NewGen
Technologies, Inc. (“NewGen”) (collectively, the “Parties”).


RECITALS


The following introductory provisions are true and correct and form the basis of
this Agreement:


A.  NewGen is a Nevada corporation with its principal place of business in North
Carolina.


B. Titan is a Utah corporation with its principal place of business in Texas.


C. Crivello is an individual residing in the State of Florida.


D. Appalachian Oil Company, Inc. (“APPCO”) is a Tennessee corporation with its
principal place of business in Tennessee.


E. On June 7, 2006, NewGen executed a non-binding letter of intent with APPCO
and its shareholders. Among other conditions, the letter of intent required
NewGen to secure and evidence a firm commitment to fund its purchase of APPCO
before completing a definitive agreement with APPCO and its shareholders.


F. On January 16, 2007, NewGen, APPCO and APPCO’s shareholders entered into a
Stock Purchase Agreement (the “SPA”).


G. Pursuant to the SPA, NewGen agreed to pay approximately $30 million for the
purchase of APPCO’s stock.  Subsequent amendments to the SPA extended the
closing date and required NewGen to close on or before June 7, 2007. 


H. In March 2007, NewGen engaged Crivello as an independent contractor to assist
in procuring financing to enable NewGen to close on the SPA with APPCO and its
shareholders.


I. As a result of the financial condition of both APPCO and NewGen, the
institutional investor enlisted by Crivello to finance the APPCO acquisition for
NewGen rejected the funding request in May 2007.


J. To date, NewGen has been unable to procure the financing necessary to close
on the amended SPA.


K. As a result of NewGen’s inability to procure financing, the SPA, as amended,
expired by its terms and, on June 7, 2007, APPCO and its shareholders provided
written notice to NewGen exercising their right to terminate the SPA on June 18,
2007.


 
 

--------------------------------------------------------------------------------

 
L. On June 20, 2007, NewGen, through its President, Ian Williamson, made certain
demands on Crivello and Titan with respect to Titan’s and Crivello’s rights
relating to communications and/or negotiations with APPCO and its shareholders.


M. NewGen acknowledges for purposes of entering into, effectuating, and
enforcing this Agreement that Titan and Crivello owe no duties to NewGen with
respect to the Appco acquisition or the financing thereof, except as expressly
set forth in this Agreement.


N. On June 25, 2007, Titan and Crivello filed a lawsuit against NewGen in the
United States District Court for the Eastern District of Tennessee (the
“Lawsuit”) seeking, inter alia, a declaration of Titan’s and Crivello’s rights
relating to APPCO and NewGen. As of the date hereof, NewGen has not yet answered
such complaint.


O. The Parties desire to fully and finally settle, all pending or current
disputes and controversies between them arising out of all dealings prior to the
date of this Agreement in order to avoid the cost, inconvenience and uncertainty
of litigation.


TERMS AND CONDITIONS


 NOW THEREFORE, the Parties, upon the terms and for the consideration set forth
herein and other good and valuable consideration, the receipt and legal
sufficiency of which is hereby agree as follows:


1. TITAN’S EXCLUSIVE RIGHTS TO NEGOTIATE WITH APPCO. Titan and NewGen agree that
Titan shall have the exclusive right (as between the Parties hereto) to
negotiate a definitive agreement with APPCO and its shareholders to purchase the
outstanding shares of APPCO; provided, however, that if Titan materially
breaches this Agreement prior to the closing of the acquisition of APPCO, this
paragraph shall be null and void and of no effect.


2. TITAN’S RIGHTS AND NEWGEN’S OBLIGATIONS WITH RESPECT TO APPCO. Titan shall
have the following rights and NewGen shall have the following obligations;
provided, however, that if Titan materially breaches this Agreement prior to the
closing of the acquisition of APPCO, this paragraph shall be null and void and
of no effect:


A. Until the completion of the acquisition of APPCO by Titan, NewGen shall not,
and shall use its best efforts to cause its officers and directors not to,
contact or communicate with APPCO or its shareholders, except as authorized or
directed by Titan or Crivello or otherwise in furtherance of the negotiation and
closing of Titan’s acquisition of APPCO, including satisfying Titan’s closing
obligations under this Settlement Agreement.


B. Without the need for execution of further documentation, to the fullest
extent permissible by applicable law, Titan shall immediately become the owner
of any and all rights that NewGen may have (1) relating to APPCO and its
shareholders including any rights that may exist under any agreements executed
by and between NewGen, APPCO, and its shareholders; (2) relating to the possible
acquisition of any real estate owned or controlled by APPCO or its shareholders;
(3) relating to any rights to any refund of or credits for deposits paid by
NewGen to APPCO or its shareholders under the SPA or its amendments; and (4)
relating to any due diligence materials prepared by NewGen, Price Waterhouse,
Skoda-Minotti, Wingfield Environmental, Inc., and Baker Botts, LLP.


 
-2-

--------------------------------------------------------------------------------

 
3. TITAN’S REIMBURSEMENT OBLIGATIONS WITH RESPECT TO NEWGEN’S PROFESSIONAL
ADVISORS. Titan will reimburse NewGen $800,000 in total in respect of (i) any
payments made to those third-party vendors set forth on Exhibit A (the “Service
Providers”) and (ii) any other billed, but unpaid amounts owed to such Service
Providers, representing in each case work relating to and arising out of
NewGen’s proposed acquisition of the outstanding stock in APPCO. For the
avoidance of doubt, Titan will have no other reimbursement obligations to NewGen
or to the Service Providers with respect to amounts owed to the Service
Providers relating to and arising out of NewGen’s proposed acquisition of the
outstanding stock in APPCO other than this aggregate $800,000 payment (the
“Service Provider Amount”). NewGen will use commercially reasonable efforts to
cause the Service Providers to allow Titan to rely upon Service Providers’ work
product. Titan shall pay NewGen the Service Provider Amount on the following
payment schedule:


A. Titan shall promptly pay NewGen $50,000 by wire transfer on each of the
following dates (the “Interim Payments”) until such date as Titan closes the
definitive agreement with APPCO (the “Definitive Agreement”) to purchase the
outstanding shares of APPCO (or a substantially similar transaction with APPCO)
(the “Closing Date”): (i) Wednesday August 8, 2007; (ii) Wednesday August 15,
2007; (iii) Wednesday August 22, 2007; (iv) Wednesday August 29, 2007; (v)
Wednesday September 5, 2007; (vi) Wednesday September 12, 2007; (vii) Wednesday
September 19, 2007; (viii) Wednesday September 26, 2007; (ix) Wednesday October
3, 2007; (x) Wednesday October 10, 2007; and (xi) if the Closing Date shall not
yet have occurred, each Wednesday thereafter until the total Interim Payments
made to NewGen are equal to the Service Provider Amount.


B. Immediately prior to such time as Titan closes the acquisition of APPCO,
Titan will pay NewGen by wire transfer the remaining unpaid Service Provider
Amount (i.e., with a deduction for any Interim Payments already made to NewGen
pursuant to Section 5A. Titan will cause prior payment of the Service Provider
Amount and the $500,000 to be paid to NewGen under Sections 5A and 5B below to
be closing conditions of APPCO’s obligation to close under the Definitive
Agreement and shall permit NewGen’s counsel to verify the inclusion of such a
closing condition in the Definitive Agreement.


4. NEWGEN’S GRANT OF WARRANTS TO TITAN. Immediately upon the payment of the
amounts set forth in Section 3 above, NewGen shall execute and deliver to Titan
a warrant document that is reasonably satisfactory in form and substance to
Titan, pursuant to which NewGen grants to Titan warrants to acquire 2.5 million
shares of NewGen common stock, $0.001 par value per share (“NewGen Commmon”). 
The warrant exercise price shall be $0.35 per share and all warrants shall be
fully vested upon execution and delivery of the warrant document.  The warrant
document shall contain customary provisions authorizing cashless exercise of the
warrants and shall provide that the warrants remain in effect (to the extent not
previously exercised) for a period of seven years.  Prior to execution and
delivery of the warrant document to Titan the Board of Directors of NewGen shall
authorize said grant of warrants and the issuance of shares of NewGen Common
upon exercise of the warrants, and shall reserve sufficient shares of Common
Stock to issue the shares covered by the warrant document, upon exercise.


 
-3-

--------------------------------------------------------------------------------

 
5. TITAN’S OBLIGATIONS UPON CLOSING OF TRANSACTION WITH APPCO.


A. APPCO and Titan acknowledge that Titan is entering into a Definitive
Agreement with APPCO that gives Titan credit for the deposits made by NewGen to
APPCO under the SPA or its amendments. Upon the execution of such Definitive
Agreement by Titan and Appco, Titan will promptly pay NewGen $250,000 by wire
transfer in respect of a deposit previously paid by NewGen to APPCO and credited
to Titan.
B. Following the execution of such Definitive Agreement by Titan and Appco and
in no event later than August 1, 2007, Titan will promptly pay NewGen a further
$250,000 by wire transfer in respect of a deposit previously paid by NewGen to
APPCO and credited to Titan.


C. On the Closing Date, Titan will enter into a consulting agreement with NewGen
relating to APPCO simultaneously with the consummation of the acquisition of
APPCO. The consulting agreement will provide for (i) monthly payments of
$50,000, with annual Consumer Price Index increases, and (ii) reimbursement of
all business expenses that meet specified criteria (e.g., travel, lodging, meals
and other expenses) or which expenses are pre-approved by Titan). The consulting
agreement will provide that either party is permitted to terminate such
agreement with cause on 30 days' prior notice. In addition, Titan can terminate
NewGen, without cause, upon 30 day's prior notice; provided, however, if Titan
terminates the consulting agreement without cause during the first twelve months
of the consulting agreement, Titan shall promptly pay NewGen liquidated damages
in the amount of $300,000 (i.e., six months of fees at $50,000 per month). The
intended scope of NewGen’s services to Titan will include strategic and
operational business matters related to APPCO as mutually agreed between Titan
and NewGen. In addition, Titan will cause APPCO to enter into a contract with
NewGen for a term of 10 years providing Refuel America, Inc., with the exclusive
right to supply biofuel products to APPCO or its affiliates at the then
prevailing market price for such biofuel products at the time an order was
placed (the "Supply Contract"). Each of APPCO (or its affiliates) and Refuel
America, Inc., will be permitted to terminate the Supply Contract solely with
cause upon 60 days' prior notice.


6. RELEASE OF ALL CLAIMS BY NEWGEN. To the fullest extent allowed by law, NewGen
hereby fully, finally and completely releases, and forever discharges and
acquits Titan, Crivello, and their past, present, and future successors,
affiliates, representatives, executors, administrators, officers, directors,
shareholders, partners, servants, attorneys, employees, agents, purchasers,
assigns and insurers (the “Released Titan Parties”), of and from any and all
demands, claims, obligations, actions, causes of action, suits and controversies
accruing prior to the effective date of this Agreement that NewGen has or may
have against the Released Titan Parties. For the avoidance of doubt, all
payments to be made by Titan to NewGen under this Agreement, including but not
limited to the Service Provider Amount, shall be made directly to NewGen and not
to any third parties unless such payments are authorized to be so made in
writing by at least two authorized officers of NewGen prior to the date of such
payment.


 
-4-

--------------------------------------------------------------------------------

 
7. RELEASE OF ALL CLAIMS BY TITAN AND CRIVELLO. To the fullest extent allowed by
law, Titan and Crivello fully, finally and completely release, and forever
discharge and acquit NewGen and its past, present, and future successors,
affiliates, representatives, executors, administrators, officers, directors,
shareholders, partners, servants, attorneys, employees, agents, purchasers,
assigns and insurers (the “Released NewGen Parties”), of and from any and all
demands, claims, obligations, actions, causes of action, suits and controversies
accruing prior to the effective date of this Agreement that Titan and Crivello
(or their respective affiliates) has or may have against the Released NewGen
Parties; provided, however, nothing herein shall constitute a release of any
claims that Crivello has or may have solely in his capacity as a shareholder of
NewGen.


8. SOLE OWNERS OF CLAIMS. To the fullest extent permitted by law and public
policy, the Parties represent and warrant that they are the only persons who are
entitled to any recovery for any cause whatsoever for damages, expenses, or
losses incurred as a result of the circumstances that are made the basis of this
Agreement. To the fullest extent permitted by law and public policy, the Parties
represent and warrant that they have not assigned or transferred all or part of
the claims, demands, actions, or causes of action arising from or in any way
relating to the circumstances and conditions that are made the basis of this
action, to any person, firm, or corporation. To the fullest extent permitted by
law and public policy, the Parties represent and warrant that they are the full
and sole owners of the claims, demands, actions, or causes of action arising
from or in any way relating to the circumstances and conditions that are made
the basis of this Agreement.


9. TERMS. The Parties agree that the releases and agreements set forth herein
are good, valuable and valid consideration for this Agreement, failure of which
shall constitute a breach of this Agreement for which damages and specific
performance may be sought. Time is of the essence.


10. NO ADMISSIONS. It is expressly understood and agreed that the Parties have
entered into this Agreement to settle the disputes and controversies referenced
herein and the Parties do not admit liability of any type for any claim asserted
or which could have been asserted, but instead each deny any and all liability
on each and every claim which has been or which could have been asserted. The
purpose of this Agreement is to avoid the risks, costs, and burdens of further
litigation and is an alternative means of resolving the differences between the
Parties. To that end, this Agreement shall not be admissible in any judicial,
administrative or other proceeding or cause of action as an admission of
liability by the Parties hereto.


11. DISMISSAL OF THE LAWSUIT. Within three business days of the full execution
of this Agreement, Titan and Crivello shall file a Stipulation of Dismissal of
the Lawsuit in accordance with Rule 41(a)(1) of the Federal Rules of Civil
Procedure.


12. ENTIRE AGREEMENT. This Agreement contains the entire agreement among the
Parties relating to the pending or current disputes and controversies between
the parties arising from the Wholesale Agreement and supersedes any and all
other negotiations, representations, understandings and agreements relating to
those disputes and controversies. All prior and contemporaneous negotiations,
understandings and agreements between the Parties relating to those disputes and
controversies are deemed abandoned and waived to the extent that they are not
stated in this Agreement. This Agreement may be amended only by a written
agreement signed by each party, and a breach of this Agreement may be waived
only by a written waiver signed by the party granting the waiver. The waiver of
any breach of this Agreement shall not operate or be construed as a waiver of
any other similar, prior or subsequent breach of this Agreement.


 
-5-

--------------------------------------------------------------------------------

 
13. REPRESENTATIONS AND WARRANTIES. As a material inducement to enter into this
Agreement, each party represents and warrants that at the signing of this
Agreement and delivery of any documents hereunder:



 
A.
it has been fully informed of the terms and conditions of this Agreement and has
done all investigation deemed necessary prior to execution;




 
B.
no threat, promise or representation of any kind has been made to it by any
other party hereto or anyone acting on behalf of any party hereto, except as is
expressly stated in this Agreement;




 
C.
it has been represented by counsel of its choosing in connection with the
negotiations and execution of the Agreement;




 
D.
each party has the sole right and exclusive authority to execute this Agreement
on its behalf and receive the monies and credits set forth herein;




 
E.
the person executing this Agreement on behalf of each party is fully competent
and authorized to execute this Agreement on behalf of the party, and his/her
signature set forth on this Agreement is genuine and binding; and




 
F.
this Agreement and all other documents delivered in connection with this
Agreement have been or will be duly executed and delivered by such party and are
valid and binding agreements and are enforceable in accordance with their terms.



14. ATTORNEY’S FEES AND COSTS. With respect to the drafting of this Agreement,
all attorney’s fees and costs will be borne by the party incurring same.
However, to the extent that either party files a lawsuit to enforce or interpret
the provisions of this Agreement, the prevailing party in that lawsuit shall be
entitled to recover its attorney’s fees and costs.


15. BINDING EFFECT. The terms hereof are contractual and not merely recitals.
All agreements, representations, covenants, terms and conditions of this
Agreement shall survive its execution and be fully binding upon the Parties, and
their respective heirs, personal representatives, successors and assigns.


16. SEVERABILITY. In the event that any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable, in any respect, such invalidity, illegality or unenforceability
shall not affect any of the remaining provisions, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.


 
-6-

--------------------------------------------------------------------------------

 
17. COUNTERPARTS. This Agreement may be executed for all purposes in any number
of identical counterparts, and each party may execute any such counterpart, each
of which shall be deemed an original for all purposes. A photocopy or facsimile
copy of this Agreement, and any signature to this Agreement, shall be deemed to
be as effective as the original for all purposes.


18. GOVERNING LAW AND EXCLUSIVE JURISDICTION. This Agreement shall in all
respects be governed by, construed and enforced in accordance with the laws of
the State of Texas, its rules of conflict of laws notwithstanding. The parties
agree and consent to the exclusive jurisdiction of the courts of the State of
Texas in any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement. Each
party hereby irrevocably consents to the service of any and all process in any
such suit, action or proceeding by registered or certified mail addressed and
sent to the chief executive officer of such party at such party’s main or
central office, or in the case of Crivello to the following address: 3408 Dover
Road Pompano Beach, Florida 33062.


19. HEADINGS. The paragraph headings of this Agreement are inserted for
convenience of reference only and shall not control or affect the meaning,
intention, construction or effect of the Agreement.


20.  EFFECTIVE DATE. The Effective Date of this Agreement shall be the date on
which the last party signs it.

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 
-7-

--------------------------------------------------------------------------------

 
 
SIGNED and EFFECTIVE this 24th day of July, 2007.
 

 
TITAN GLOBAL HOLDINGS, INC.
                   
By:
/S/ David M. Marks
       
Title:
Chairman
     




 
FRANK CRIVELLO
             
/S/ Frank Crivello
   

 

 
NEWGEN TECHNOLOGIES, INC.
                   
By:
/S/ Bruce Wunner
   
Bruce Wunner
 
Title:
CEO



 
-8-

--------------------------------------------------------------------------------

 

EXHIBIT A


SCHEDULE OF CERTAIN PROFESSIONAL ADVISORS USED IN
CONNECTION WITH OR RELATING TO THE APPCO ACQUISITTION


Service Provider
Work
   
PricewaterhouseCoopers
Financialduediligence
   
Wingfield Environ., Inc.
Phase I environmental reports
   
Skoda-Minotti
Audits on APPCO
   
Baker & Botts LLP
Due diligence on APPCO real estate
   
Reed Smith LLP
Legal services in connection with APPCO





 
-9-

--------------------------------------------------------------------------------

 